State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: November 3, 2016                    106872
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

JERRY W. COLEMAN,
                    Appellant.
________________________________


Calendar Date:    September 14, 2016

Before:    McCarthy, J.P., Lynch, Rose, Devine and Mulvey, JJ.

                              __________


     Teresa C. Mulliken, Harpersfield, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (Damian M.
Sonsire of counsel), for respondent.

                              __________


Rose, J.

      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered April 14, 2014, upon a verdict
convicting defendant of the crimes of burglary in the third
degree and petit larceny.

      Defendant was charged with burglary in the third degree and
petit larceny after he was arrested while in possession of copper
pipes that had been stolen from the basement of an unoccupied
home. Following a combined Wade/Huntley hearing, County Court
denied his motion to suppress, among other things, testimony
regarding a pretrial identification. A jury then convicted
defendant as charged, and he now appeals.
                              -2-                106872

      Defendant's contention that the verdict was not based upon
legally sufficient evidence placing him inside the basement of
the home was not preserved by his generalized motion to dismiss
the charges at the close of the proof (see People v Ressy, 141
AD3d 839, 840 [2016]; People v Oliver, 135 AD3d 1188, 1190
[2016], lv denied 27 NY3d 1003 [2016]). However, inasmuch as he
also contends that the verdict was against the weight of the
evidence, "we necessarily consider whether all of the elements of
the charged crimes were proven beyond a reasonable doubt" (People
v Thorpe, 141 AD3d 927, 928 [2016]; see People v Farnsworth, 134
AD3d 1302, 1303 [2015], lv denied 27 NY3d 1068 [2016]).

      At trial, the owner of the unoccupied home testified that
she and her brother discovered an unknown male crouched down in
the backyard of the home at night. She heard a "metal clanging"
noise as the male began to flee on foot and observed that he was
carrying long objects. She also noticed that both of the doors
leading to the basement, which were closed the night before, were
wide open. The brother called 911 and followed the male, who
began to run. Although the brother lost sight of the male,
defendant was soon taken into custody by the police a short
distance away. The brother thereupon identified defendant as the
male he had observed in the backyard. In addition, the police
discovered that copper piping was, in fact, missing from the
basement, and they were able to determine that the sections of
piping found in defendant's possession matched the piping
remaining there. Further, a screwdriver and gloves were
discovered in defendant's pants pockets and his knuckles were
scraped. After according deference to the jury's credibility
determinations and considering the rational inferences to be
drawn from the evidence, we are satisfied that the jury could
have found the essential element of defendant's presence in the
basement beyond a reasonable doubt (see People v Alsaifullah, 96
AD3d 1103, 1104 [2012], lv denied 19 NY3d 994 [2012]; People v
Brisson, 68 AD3d 1544, 1546-1547 [2009], lv denied 14 NY3d 798
[2010]).

      Defendant's contention that the showup identification was
unduly suggestive is unpersuasive. Although defendant was
identified while handcuffed and accompanied by a police officer
standing next to a police vehicle, the identification occurred
                              -3-                  106872

approximately 500 yards away from the crime scene and within 20
minutes after defendant had been observed in the backyard. Thus,
it "was not unduly suggestive considering the seamless chain of
events from defendant's crime to apprehension to the
identification, and the close geographic and temporal proximity
to the crime" (People v Brown, 46 AD3d 1128, 1130 [2007]
[internal quotation marks and citation omitted]; see People v
Bellamy, 118 AD3d 1113, 1116 [2014], lv denied 25 NY3d 1159
[2015]).

      Finally, trial counsel's failure to timely file his
biannual attorney registration, which resulted in his temporary
administrative suspension, did not deprive defendant of the
effective assistance of counsel (see People v Kieser, 79 NY2d
936, 937-938 [1992]).

     McCarthy, J.P., Lynch, Devine and Mulvey, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court